Citation Nr: 0521544	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to increased initial ratings for migraine 
headaches, evaluated as noncompensably disabling from 
November 11, 2000 to November 9, 2004, and as 10 percent 
disabling from November 10, 2004.

2.  Entitlement to increased initial ratings for lumbosacral 
strain, evaluated as 10 percent disabling from July 11, 2000 
to August 8, 2002, as 20 percent disabling from August 9, 
2002 to November 9, 2004, and as 40 percent disabling from 
November 11, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for left knee laxity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from October 1993 to 
July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over the veteran's claims 
folder was subsequently transferred to the Roanoke, Virginia 
RO.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2005.  A transcript of the veteran's 
hearing has been associated with the record.  At his hearing, 
the veteran indicated that he wished to withdraw his claim 
for a higher initial evaluation for inguinal hernia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Review of the record reveals that the RO has failed to comply 
with the notification and assistance provisions of the VCAA.  
In this regard, the Board notes that although the veteran was 
contacted via letter January 2003, that letter did not inform 
the veteran of the evidence and information necessary to 
substantiate his claims.  The letter also failed to inform 
the veteran of which evidence he was to provide, and which 
evidence VA would obtain on his behalf.  Therefore, 
appropriate notice pertaining to the veteran's claims must be 
provided. 

At his April 2005 hearing, the veteran testified that he had 
received physical therapy for his low back disability from 
December 2004 to February 2005.  Records of that treatment 
have not been associated with the claims folder.

With regard to his service-connected migraine headaches, the 
veteran was most recently afforded a VA examination in 
November 2004.  The examination report indicates that the 
veteran had 10 headaches per week.  At his April 2005 
hearing, the veteran stated that he did not, in fact, have 10 
headaches per week, but that he did experience four or five 
headaches per week.  He claimed that he had approximately two 
prostrating headaches per week.  The November 2004 VA 
examiner did not address the frequency of prostrating attacks 
associated with the veteran's headaches.

In light of the circumstances discussed above, the Board has 
concluded that further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
him since his discharge from service.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

In any event, the RO should seek records 
from the VA Medical Center (VAMC) in 
Seattle Washington, as well as records 
from the Salem, Virginia VAMC for the 
period from July 2004 to the present.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA neurological examination 
to determine the nature and extent of his 
service-connected headaches.  The 
veteran's claims file, to include the 
service medical records, be made 
available to the examiner for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 
The examiner should specifically identify 
all neurological manifestations directly 
attributable to the veteran's service-
connected headaches.  If no neurological 
manifestations are found, the examiner 
should so state.  The examiner should 
elicit a complete history from the 
veteran, to include whether he suffers 
from prostrating attacks.  If prostrating 
attacks are present, the examiner should 
indicate their monthly rate of occurrence 
over the past year.  Based upon the 
veteran's history and a review of the 
record, the examiner should indicate the 
character, frequency, and severity of the 
veteran's service-connected headaches.  
The examiner should also provide an 
opinion regarding the impact of the 
veteran's headaches on his ability to 
work.  The complete rationale for all 
opinions expressed must be provided in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


